 In the Matter of BRIGGS-INDIANA CORPORATIONandLOCAL 473, INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.CaseNo. 11-R-984.-Decided June13, 1946Beaumont, Smith & Harris, by Mr. Percy I. Donovan,ofDetroit,Mich, andMr Fay H. Taylor,of Detroit, Mich., for the Company.Messrs.Maurice SugarandN. L. Smokier,both of Detroit, Mich.,for the Union.Mr Harvey B Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 473, International Union, UnitedAutomobile, Aircraft and AgriculturalImplementWorkers of America,C. I. 0., herein called the Union, and 14 individual employees,allegingthat a question affecting commerce had arisen concerning the represen-tationof employeesof Briggs-Indiana Corporation, Evansville,Indiana,herein called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due noticebefore Clifford L. Hardy,Trial Examiner. The hearing was held at Evansville, Indiana, on April11, 1946. The Company and the Union appeared and participated. Allpartieswere afforded fullopportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.'The Trial Examinerreserved ruling forthe Boardon motions made bythe Company to dismiss the petition. For reasons stated in Sections IIIand IV(infra),the motions are hereby denied. The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.All partieswere afforded opportunity to file briefs withthe Board.'Subsequent to the hearing, the Company filed a motion to correct the transcript of testi-mony in certain particulars.The Unionthereafter filed objections to one of the requestedchanges. Inasmuch as the corrections sought are not substantial and would have no effect uponthe decision in the instant proceeding,the Company'smotion is hereby granted.68 N. L.R. B., No. 83.587 588DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHEBUSINESS OF THE COMPANYBriggs-Indiana Corporation,an Indiana corporation,is a wholly ownedsubsidiary of Briggs Manufacturing Company, Detroit, Michigan, andisengaged at Evansville, Indiana, inthemanufactureof automobilebodies and other automotivti materials.During the 12-month periodpreceding the hearing herein, more than 50 percent of the rawmaterialsused by the Company was shipped to the Evansville plant from pointsoutside the State of Indiana.During the same period, the Companysold products valued in excess of $1,000,000, to the Chrysler Corpora-tion, all of which was dellyered to plants of the Chrysler Corporationsituated within the State of Indiana.We find that the Companyis engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 473, InternationalUnion,UnitedAutomobile,Aircraft andAgricultural ImplementWorkers of America, isa labor organization,affiliatedwith the Congressof Industrial Organizations,admitting tomembership employeesof thoCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its plant-protection employeesuntil the Union has been certified by the Board in an appropriate unitThe Company contends that no question concerning representation hasarisen, inasmuch as the position of the parties herein has not changedsince the Board dismissed the petition in the previousBriggs-Indianacase,2 and the Union still remains committed not to represent plant-protection employees at the Evansville plant of the Company. AlthoughtheCompany inferentially admits that the contract now in existencebetween the Company and Local 265 covering productionand main-tenance employees at Evansville does not contain a restrictiveclause 32 63 N L. R B 1270, wherein a majority of the Board ruledthat the contract between theCompany, the InternationalUnion, an-1 Local 265 (the local representing production andmaintenance employees at the Evansville plant), which cgntamed a clause similar to the onesetout in footnote 4, below, disqualified the Unionfrom representating plant protectionemployeesCounsel for the Companyin discussing the present contract covering the Evansville plantstated, "We do not regard Local 473 as involved inany way in the . . . contract...Nor dowe regard that contractof any relevancy in this proceeding.That has all been settled,includingany misundertandings in connectionwithit." [R. page 139.] BRIGGS-INDIANA CORPORATION589iturgesthe applicability of a current contract between Briggs Manu-facturingCompany (parent Company of Briggs-Indiana) and Local948 of the Union covering the production and maintenance employeesof the former's Cleveland plant.4 It is clear that the foregoing contractwas not intended to cover any employees other than those of the BriggsManufacturing Company at its Cleveland plant, and consequently, itcannot reasonably be interpreted as constituting a commitment on thepart of the Union not to represent plant-protection employees at otherplants of Briggs Manufacturing Company or its subsidiaries.We find,therefore, that inasmuch as the record fails to establish that the Unionotherwise has committed itself not to represent plant-protection em-ployees at the Evansville plant, the Company's contention is withoutmerit.5A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate sWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of plant guards employed by the Companyat its Evansville, Indiana, plant, excluding the chief of the plant-pro-tection department and the five supervisors. The Company asserts thatthe guards are direct representatives of management and on this prem,*seurges that they cannot be deemed to be "employees" within the meaningof the Act.The plant-protection force of the Company consists of a chief, 5supervisors, and 14 guards. The chief and the 5 supervisors are specialpolice officers of the city of Evansville.The remaining guards areuniformed but not armed, militarized, or deputized by State or localpolice.The primary duties of the guards are to watch the gates and tocheck employees and other persons entering or leaving the plant. Theyalso patrol the plant to check for fire and safety hazards when produc-tion operations are not being performed. If they perceive anyone actingimproperly or violating company regulations, they report the incidentto their supervisors.Article I. Section 1 (d) of the Cleveland contract reads"The Union agrees that it willnot accept for membership direct representatives of the management such as . . . plantprotection employees..."This contract was signed also by the International Union.Member Houston concurs in the conclusion herein but in view of his dissenting opinion inthe previousBriggs-Indianacase he fin's it unnecessary either to agree or to disagree with therationale adopted in the decision in the instant case disposing of the Company's contention.the names of 13 employees listed on the company pay roll.There are approximately 14 employees in the appropriate unit. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find no merit in the contention of the Company that the guards aredirect representatives of management, and therefore may not constitutean appropriate bargaining unit.The Board has held in numerous casesinvolving employees having similar duties, that they are not so identifiedwith management as to deprive them of the status of "employee" withinthe meaning of the Act 7We find that all plant-protection employees of the Company, includ-ing the assistant supervisors,8 but excluding the chief of plant protection,the supervisors, and all or any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Briggs-Indiana Cor-poration,Evansville, Indiana, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII,Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date of this''Matter ofBethlehemSteel Company,61 N. L. R B. 892;Matter of Cudahy Packing Com.pany,67 N. L. R. B. 150,Matter of Allis-Chalmers Manufacturing Company, La Porte Works,67 N. L. R. B. 12088Two guards, Marlin McGovernand ErwinD. Brothers, are designatedassistantsupervisorsfor the purposeof replacing supervisors who are occasionallyabsent.However, theirprimaryduties and functionsare similar to thoseof the other guards, andwe find thatthey do notfallwithin the Board's customary definition of supervisors. BRIGGS-INDIANA CORPORATION591Direction, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarilylaid off, andincluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Local 473, International Union,United Automobile, Aircraft and AgriculturalImplementWorkers ofAmerica, C. I. 0., for the purposes of collectivebargaining.